Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Tel: 617.951.8000 Fax: 617.951.8736 www.bingham.com May 30, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: Registration Statement on Form N-2 for Interests of SCS Hedged Opportunities Fund, LLC; File No. 811-22404 Ladies and Gentlemen: Attached hereto for electronic filing on behalf of SCS Hedged Opportunities Fund. LLC (the “Fund”) is Post-Effective Amendment No. 2 to the Fund’s Registration Statement on Form N-2 under the Investment Company Act of 1940, as amended.The filing is being made for the purpose of updating information for the Fund. If you have any questions or comments concerning the Registration Statement, please contact me at (617) 951-8760. Sincerely, /s/ Toby Serkin Toby Serkin cc: Peter H. Mattoon Adrian Ketri, Esq.
